Title: From John Adams to Samuel Perkins, 15 April 1815
From: Adams, John
To: Perkins, Samuel



Dear Sir
Quincy April. 15. 1815

I commit my Grandsons to the Guardianship of yourself and Mrs Perkins and pray you to hold them under your Wings till you can deliver them to their Parents. I will thank you to write to their Father and receive his requests concerning them.—Your drafts for necessary Expences, will be honoured by him in Europe, by his Brother or by me, as you find convenient. I hope they will be little, for I hope you will find their Father in England.
Wishing you and your Lady, the Ship and all the Passengers a pleasant and prosperous Voyage, I am, Sir  your very humble and obliged Servant

John Adams—